TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00167-CR



                                     Carlos Albarez, Appellant

                                                   v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-08-743, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Carlos Albarez seeks to appeal a judgment of conviction for two counts of burglary

of a habitation. The trial court has certified that this is a plea bargain case and Albarez has no right

of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: April 9, 2009

Do Not Publish